 



EXHIBIT 10.1
EXECUTION COPY
GLOBAL MEMORANDUM OF UNDERSTANDING
REGARDING RESTRUCTURING OF ATARI, INC.
     This GLOBAL MEMORANDUM OF UNDERSTANDING REGARDING RESTRUCTURING OF ATARI,
INC. (this “Global MOU”) is made this ___day of December, 2007, between
Infogrames Entertainment S.A., a company organized under the laws of France
(“IESA”) and Atari, Inc., a Delaware corporation (“Atari”).
     WHEREAS, IESA holds a majority interest in Atari and IESA and Atari are
parties to several agreements as further identified below concerning, among
other things, the publishing and distribution of certain interactive
entertainment software (the “Products”) and the provision of corporate and
management services;
     WHEREAS, IESA and Atari are parties to that certain Distribution Agreement
dated as of October 2, 2000, as amended and supplemented from time to time (the
“2000 Distribution Agreement”), pursuant to which IESA granted to Atari the
right to distribute, publish and market in North America (i.e., the United
States, Canada and their territories and possessions) Products owned or
controlled by IESA in exchange for the consideration set forth therein;
     WHEREAS, IESA and Atari are parties to that certain Distribution Agreement
dated as of December 16, 1999, as amended and supplemented from time to time
(the “1999 Distribution Agreement” and together with the 2000 Distribution
Agreement, the “Distribution Agreements”), pursuant to which Atari granted to
IESA the right to distribute, publish and market in all countries comprising
Europe, Products owned or controlled by Atari in exchange for the consideration
set forth therein;
     WHEREAS, IESA and Atari are parties to that certain Management Services
Agreement dated as of March 31, 2006, pursuant to which IESA agreed to provide
certain services to Atari in exchange for the consideration set forth therein
(the “Management Services Agreement”);
     WHEREAS, IESA and Atari are parties to that certain Services Agreement
dated as of March 31, 2006, pursuant to which Atari agreed to provide certain
services to IESA for the consideration set forth therein (the “Services
Agreement” and together with the Management Services Agreement, the “Existing
Intercompany Services Agreements”);
     WHEREAS, IESA and Atari are parties to that certain Production Services
Agreement dated as of March 31, 2006 (“PSA”) pursuant to which Atari agreed to
furnish certain production services to IESA as identified therein for the
consideration set forth therein;
     WHEREAS, as of the date hereof, the Distribution Agreements, the Services
Agreements and the PSA remain in full force and effect;
     WHEREAS, IESA, Atari and Atari Interactive, Inc., a Delaware corporation
and a wholly owned subsidiary of IESA (“Interactive”), are parties to that
certain Trademark License Agreement dated as of September 4, 2003, as amended by
Amendment No. 1 Trademark License

 



--------------------------------------------------------------------------------



 



Agreement dated as of August 22, 2005 (the “Trademark License”), pursuant to
which Interactive licenses certain trademarks to Atari;
     WHEREAS, Atari and FUNimation Productions, Ltd., a Texas limited
partnership (“FUNimation”), are parties to that certain Sublicense Agreement
dated October 27, 1999 (the “1999 FUNimation Agreement”), and that certain
Sublicense Agreement, dated December 31, 2004 (the “2004 FUNimation Agreement”),
pursuant to which FUNimation granted to Atari the right to distribute in certain
territories certain Products owned or controlled by FUNimation;
     WHEREAS, Atari derives a significant portion of its revenues from the
distribution of products under the 1999 FUNimation Agreement and 2004 FUNimation
Agreement;
     WHEREAS, pursuant to a letter dated October 19, 2007 from FUNimation to
Atari, FUNimation purported to terminate each of the 1999 FUNimation Agreement
and the 2004 FUNimation Agreement for the reasons stated therein (the
“Termination Letter”);
     WHEREAS, Atari and FUNimation are parties to that certain agreement dated
as of April 25, 2003, as amended, pursuant to which FUNimation licenses to Atari
certain rights with respect to Yu Yu Hakusho (the “YYH Agreement”);
     WHEREAS, pursuant to an invoice dated June 18, 2007, and a corrected
invoice dated July 6, 2007 (collectively, the “Invoices”), FUNimation has
asserted that Atari owes FUNimation and/or Fuji Creative Corporation certain
outstanding royalty payments under the YYH Agreement with respect to Yu Yu
Hakusho (the “YYH Claims”);
     WHEREAS, following its receipt of the Termination Letter and Invoices,
Atari and FUNimation engaged in good faith negotiation in an effort to resolve
the matters raised in the Termination Letter and Invoices, which negotiations
resulted in the execution by Atari and FUNimation of the DBZ Settlement
Agreement and Release dated as of the date hereof (the “DBZ Settlement
Agreement”) and the YYH Settlement Agreement and Release dated as of the date
hereof (the “YYH Settlement Agreement” and together with the DBZ Settlement
Agreement, the “Settlement Agreements”) true and correct copies of which are
annexed hereto as Exhibits E and F, respectively (the “Settlement Agreements”);
     WHEREAS, pursuant to the DBZ Settlement Agreement, among other things,
Atari has agreed to pay to FUNimation $2,706,546.52 million representing accrued
and unpaid royalties and reasonable auditor’s and attorneys’ fees incurred by
FUNimation (the “DBZ Settlement Payment”), in exchange for which, among other
things, FUNimation has agreed to withdraw the Termination Letter and give Atari
the releases and other consideration set forth therein;
     WHEREAS, pursuant to the YYH Settlement Agreement, among other things,
Atari has agreed to pay to FUNimation $338,084.66 in settlement of the YYH
Claims (the “YYH Settlement Payment” and together with the DBZ Settlement
Payment, the “Settlement Payments”) in exchange for which, among other things,
FUNimation has agreed to give Atari the releases and other consideration set
forth therein;

2



--------------------------------------------------------------------------------



 



     WHEREAS, it is a condition to the effectiveness of the Settlement
Agreements that IESA agree to issue in favor of FUNimation a limited
reimbursement in the event Atari becomes the subject of a proceeding under Title
11 of the United States Code (the “Bankruptcy Code”) in which Atari, any trustee
or third party with standing seeks to avoid and recover the Settlement Payments;
     WHEREAS, Atari is engaged in a restructuring of its finances and business
operations in an effort to stabilize its business and return it to profitability
(the “Restructuring”);
     WHEREAS, in connection with its Restructuring, Atari has developed a
business plan under which Atari will function primarily as a distributor of
products developed by third-parties or with respect to which, third-parties hold
the exploitation rights, and will no longer be involved in the development and
production of its own Products (the “Business Plan”);
     WHEREAS, a copy of Atari’s short term budget and projections for fiscal
year 2009, underlying the Business Plan are annexed hereto as Schedule 1;
     WHEREAS, the budget and projections have been prepared by management in
good faith based on assumptions and projections believed by management to be
reasonable in all material respects as of the date hereof;
     WHEREAS, the implementation of the Business Plan requires substantial
modifications and reworking of the existing agreements between IESA and Atari,
including the Distribution Agreements, the Existing Intercompany Services
Agreements and the termination of the PSA;
     WHEREAS, the consummation of the Settlement Agreement is an integral
component of the Business Plan;
     WHEREAS, to execute the Business Plan and satisfy its obligations under the
Settlement Agreement, Atari will require a waiver and amendment to the Credit
Agreement (as defined below), substantially in the form annexed hereto as
Exhibit H;
     WHEREAS, Atari has requested IESA’s assistance and support with respect to
the modification and reworking of the intercompany agreements and that IESA
furnish the limited reimbursement required under the Settlement Agreement;
     WHEREAS, subject to the terms and conditions set forth herein, IESA has
agreed to provide such assistance and support and to enter into the limited
reimbursement required under the Settlement Agreement; and
     WHEREAS, IESA and Atari desire to enter into this Global MOU to set forth
the parties respective obligations in furtherance of Atari’s Restructuring and
Business Plan.
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, IESA and Atari hereby agree as
follows:

3



--------------------------------------------------------------------------------



 



     1. Distribution Agreements: On or before December ___, 2007 (the “Execution
Date”), IESA and Atari shall execute and deliver the Short Form Distribution
Agreement, in substantially the form annexed hereto as Exhibit A. Among other
things, the Short Form Distribution Agreement shall, in accordance with the
terms thereof, terminate, supercede and replace the Distribution Agreements and
shall provide the terms and conditions under which Atari will act as IESA’s
exclusive distributor in the United States and Canada for certain Products
developed by or on behalf of IESA, the rights to which are owned or licensed to
IESA.
     2. Intercompany Services Agreement: On or before the Execution Date, IESA,
Interactive, Humongous, Inc. and Atari shall execute and deliver the
Intercompany Services Agreement, in substantially the form annexed hereto as
Exhibit B. Among other things, the Intercompany Services Agreement, shall in
accordance with the terms thereof, terminate, supersede and replace the Existing
Intercompany Services Agreements.
     3. Termination and Transfer of Assets Agreement. On or before the Execution
Date, IESA, Interactive and Atari shall execute and deliver the Termination and
Transfer of Assets Agreement, in substantially the form annexed hereto as
Exhibit C. Among other things, the Termination and Transfer and Assets Agreement
provides for the termination of the PSA in accordance with the terms thereof.
     4. QA Services Agreement. On or before the Execution Date, IESA,
Interactive, Humongous, Inc. and Atari shall execute and deliver the QA Services
Agreement, in substantially the form annexed hereto as Exhibit D. Among other
things, the QA Services Agreement shall provide for the furnishing by Atari of
certain quality assurance services.
     5. Settlement Agreements. Atari represents and warrants that fully executed
and true and correct copies of the DBZ Settlement Agreement and YYH Settlement
Agreement are annexed hereto as Exhibit E and Exhibit F, respectively. Atari
expressly acknowledges, that in exchange for the Settlement Payments, it will
receive equivalent and contemporaneous value under the Settlement Agreements,
including but not limited to, the withdrawal of the Termination Letter, the
resolution of the claims asserted in the Termination Letter and Invoices,
certain amendments to the 2004 FUNimation Agreement, and the releases set forth
in the Settlement Agreements. Atari further represents and warrants that upon
the full execution and delivery of the FUNimation Reimbursement (as defined
below) by IESA and FUNimation, the Settlement Agreements will be in full force
and effect.
     6. FUNimation Reimbursement Agreement. On the Effective Date (as defined
below), IESA will execute the reimbursement contemplated by the Settlement
Agreement in favor of FUNimation in the form annexed hereto as Exhibit G (the
“FUNimation Reimbursement”). The FUNimation Reimbursement shall be of no force
and effect, unless and until, it is executed by FUNimation and delivered to IESA
by FUNimation.
     7. Conditions to Effectiveness. IESA and Atari acknowledge and agree that
none of the transactions contemplated by this Global MOU, including the Short
Form

4



--------------------------------------------------------------------------------



 



Distribution Agreement, the Intercompany Services Agreement, the Termination and
Transfer of Assets Agreement and the QA Services Agreements, shall be effective
unless and until (i) each such agreement shall have been executed and delivered
by the parties hereto and any other parties thereto and delivered to the other
party or parties, as applicable; (ii) Atari, Blue Bay High Yield Investments
(Luxembourg) S.A.R.L., as successor administrative agent under the Credit
Agreement, dated as of November 3, 2006, as amended and supplemented as of the
date hereof (as so amended and supplemented, the “Credit Agreement”), and the
Lenders under the Credit Agreement, shall have entered into a Waiver and
Amendment to the Credit Agreement in substantially the form annexed hereto as
Exhibit H; and (iii) the Settlement Agreements shall be in full force and
effect. The date on which such conditions are satisfied shall be deemed the
“Effective Date” hereunder.
     8. Atari Representations and Warrantees. Atari represents and warrants to
IESA that (i) Atari is a corporation duly organized, validly existing and in
good standing under the law of Delaware and has all requisite power and
authority to execute, deliver and perform its obligations under this Global MOU
and the agreements contemplated hereunder; (ii) the execution, delivery and
performance by Atari of this Global MOU have been duly authorized by all
necessary corporate action of Atari; and (iii) this Global MOU constitutes the
legal, valid and binding obligation of Atari, enforceable against Atari in
accordance with its terms. Atari further represents and warrants that it has
been represented by independent and experienced counsel and financial advisors
in connection with this Global MOU and the transactions contemplated hereunder
and under the Restructuring.
     9. IESA Representations and Warrantees. IESA represents and warrants to
Atari that (i) IESA is a company duly organized, and validly existing and in
good standing under the laws of France and has all requisite power and authority
to execute, deliver and perform its obligations under this Global MOU and the
agreements contemplated hereunder; (ii) the execution, delivery and performance
by IESA of this Global MOU has been duly authorized by all necessary corporate
action of IESA; and (iii) this Global MOU constitutes the legal, valid and
binding obligation of IESA, enforceable against IESA in accordance with its
terms. IESA further represents and warrants that it has been represented by
independent and experienced counsel in connection with this Global MOU and the
transactions contemplated hereunder and under the Restructuring.
     10. Trademark License. During the third fiscal quarter of 2008, IESA will
meet with Atari for the purpose of discussing an extension of the termination
date of the Trademark License. At such time, and provided Atari has stabilized
its business and is meeting its financial projections, IESA will in good faith
consider a reasonable extension of the Trademark License, but will be under no
obligation to do so.
     11. Choice of Law. The validity, construction and enforceability of this
Global MOU shall be governed by and construed in accordance with the laws of New
York, without reference to the conflicts of laws provisions thereof. The
transactions and agreements contemplated by this Global MOU and the Exhibits
annexed hereto shall be governed by the law set forth therein.

5



--------------------------------------------------------------------------------



 



     12. Other Terms. The terms contained in this Global MOU and the Exhibits
hereto constitute the entire agreement between the parties and supersede all
previous agreements and understandings, whether oral or written, between the
parties with respect to the subject matter of this Global MOU. The recitals set
forth in this Global MOU constitute an integral part of this Global MOU. No
agreement or understanding purporting to amend any provision of this Global MOU
shall be effective or binding upon either party unless set forth in a written
document which expressly refers to this Global MOU and which is signed on behalf
of each party. The parties are independent contractors, and nothing contained in
this Global MOU or done in furtherance hereof shall constitute either party as
the agent of the other party for any purpose.
     13. Parent Subsidiary Relationship. Except as otherwise set forth in this
Global MOU, or the Exhibits and other documents executed pursuant hereto or
thereto, nothing set forth herein shall, or be deemed to, affect each of IESA’s
and Atari’s obligations to the other party under their contractual obligations
and under applicable law.
     14. COUNTERPARTS. This Global MOU may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
Any signatures delivered by a party by facsimile transmission or by e-mail
transmission shall be deemed an original signature hereto.
[SIGNATURE PAGE FOLLOWS]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, IESA and Atari have caused this Global MOU to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

              ATARI, INC.,     a Delaware corporation,
 
       
 
  By:   /s/ Curtis Solsvig
 
       
 
  Name:   Curtis Solsvig
 
       
 
  Title:   Chief Restructuring Officer
 
       
 
            INFOGRAMES ENTERTAINMENT S.A.
 
       
 
  By:   /s/ Patrick Leleu
 
       
 
  Name:   Patrick Leleu
 
       
 
  Title:   President and Chief Executive Officer
 
       

7